NOTE: This disposition is nonprecedential.


 United States Court of Appeals
     for the Federal Circuit
              ______________________

CREATIVE TECHNOLOGY LTD., CREATIVE LABS,
                 INC.,
               Appellants

                         v.

   INTERNATIONAL TRADE COMMISSION,
               Appellee

  GOOGLE LLC, MOTOROLA MOBILITY LLC,
   LENOVO (UNITED STATES) INC., LENOVO
GROUP LTD., BLACKBERRY LTD., BLACKBERRY
  CORPORATION, HTC CORPORATION, HTC
  AMERICA, INC., LG ELECTRONICS, INC., LG
 ELECTRONICS U.S.A., INC., LG ELECTRONICS
     MOBILECOMM U.S.A., INC., SAMSUNG
      ELECTRONICS CO., LTD., SAMSUNG
     ELECTRONICS AMERICA, INC., SONY
        CORPORATION, SONY MOBILE
    COMMUNICATIONS INC., SONY MOBILE
     COMMUNICATIONS AB, SONY MOBILE
      COMMUNICATIONS (USA) INC., ZTE
       CORPORATION, ZTE (USA) INC.,
                  Intervenors
            ______________________

                    2016-2715
              ______________________
   Appeal from the United States International Trade
Commission in Investigation No. 337-TA-994.
                ______________________

                     JUDGMENT
                ______________________

   JONATHAN DANIEL BAKER, Farney Daniels PC, San
Mateo, CA, argued for appellants. Also represented by
MICHAEL D. SAUNDERS, GURTEJ SINGH.

    HOUDA MORAD, Office of the General Counsel, United
States International Trade Commission, Washington, DC,
argued for appellee. Also represented by WAYNE W.
HERRINGTON, SIDNEY A. ROSENZWEIG, DOMINIC L.
BIANCHI.

    DAN L. BAGATELL, Perkins Coie LLP, Hanover, NH,
argued for all intervenors. Intervenors Google LLC,
Motorola Mobility LLC, Lenovo (United States) Inc.,
Lenovo Group Ltd., Blackberry Ltd., Blackberry Corpora-
tion also represented by VERONICA SUSANA ASCARRUNZ,
Wilson, Sonsini, Goodrich & Rosati, PC, Washington, DC.
Intervenors Blackberry Ltd., Blackberry Corporation also
represented by DANIEL P. MUINO, Morrison & Foerster
LLP, Washington, DC; VINCENT JOSEPH BELUSKO, Los
Angeles, CA.

    FRED WILLIAMS, Vinson & Elkins LLP, Austin, TX, for
intervenors HTC Corporation, HTC America, Inc. Also
represented by JONATHAN LLOYD HARDT.

    SCOTT ANDREW ELENGOLD, Fish & Richardson, PC,
Washington, DC, for intervenors LG Electronics, Inc., LG
Electronics U.S.A., Inc., LG Electronics MobileComm
U.S.A., Inc. Also represented by CHRISTIAN A. CHU,
MICHAEL J. MCKEON.
                                                       3



    RICHARD L. RAINEY, Covington & Burling LLP, Wash-
ington, DC, for intervenors Samsung Electronics Co., Ltd.,
Samsung Electronics America, Inc. Also represented by
ALEXANDER CHINOY; GREGORY SCOTT NIEBERG, New York,
NY; ALICE JUWON AHN, San Francisco, CA.

    MICHAEL N. RADER, Wolf, Greenfield & Sacks, PC,
Boston, MA, for intervenors Sony Corporation, Sony
Mobile Communications Inc., Sony Mobile Communica-
tions AB, Sony Mobile Communications (USA) Inc. Also
represented by CHRISTOPHER HENRY, GERALD B.
HRYCYSZYN; JAMES ALTMAN, BARBARA A. MURPHY, Foster,
Murphy, Altman & Nickel, PC, Washington, DC.

   LYLE BRENT VANDER SCHAAF, Brinks Gilson & Lione,
Washington, DC, for intervenors ZTE Corporation, ZTE
(USA) Inc. Also represented by JEFFREY J. CATALANO,
RALPH JOSEPH GABRIC, Chicago, IL.
               ______________________

THIS CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:



   PER CURIAM (NEWMAN, HUGHES, and STOLL, Circuit
Judges).
           AFFIRMED. See Fed. Cir. R. 36.

                        ENTERED BY ORDER OF THE COURT


October 13, 2017                 /s/ Peter R. Marksteiner
     Date                        Peter R. Marksteiner
                                 Clerk of Court